Citation Nr: 1732995	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-06 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis.

2.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1965 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2016, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

In the same March 2016 Board decision, the Board also adjudicated various other service connection and increased rating issues that were previously on appeal.  Thus, these issues are no longer on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on the claimant a legal right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance with the remand order, not strict compliance, is required.  Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  However, failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall, 11 Vet. App. at 271.

In the present case, the AOJ did not substantially comply with the development requested in the Board's earlier March 2016 remand, with regard to both new and material evidence issues on appeal.

Specifically, the AOJ did not substantially comply with instruction #1 of the March 2016 Board remand.  That is, the Board had remanded the appeal for the AOJ to issue a Statement of the Case (SOC) for the new and material evidence issues, based on the Court's decision in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
    

However, there is no indication on either the Virtual VA paperless claims processing system or on the Veterans Benefits Management System (VBMS) or on the electronic Veterans Appeals Control and Locator System (VACOLS) that the AOJ substantially complied with this instruction.  In other words, there is no indication in the record that the AOJ issued a SOC for the new and material evidence issues, as instructed.  

In short, although it will result in additional delay in adjudicating the appeal, a remand is required to ensure compliance with the Board's previous March 2016 remand.  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a SOC addressing whether new and material evidence has been submitted to reopen the service connection claims for an acquired psychiatric disorder and for hepatitis.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely Substantive Appeal in response to the SOC.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the SOC, unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




